April 2, VIA EDGAR AND FACSIMILE (202) 772-9210 Division of Corporate Finance Mail Stop United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Attn: Larry Spirgel Re:Gen2Media Corporation (the “Company”) Amendment No. 1 to Registration Statement on Form SB-2 (“Form SB-2”) Filed December 7, 2007 File No. 333-147932 Dear Mr. Spirgel: On behalf of the Company, we are responding to comments contained in the Staff letter, dated January 2, 2007, addressed to Mary A. Spio, the Company’s Chief Executive Officer, with respect to the Company’s filing of Form SB-2. The Company has replied below on a comment by comment basis, with each response following a repetition of the Staff’s comment to which it applies (the “Comments”). The responses to the Comments are numbered to relate to the corresponding Comments in your letter. In view of the Comments and the Company’s responses set forth below, the Company has amended the registration statement accordingly. Where applicable, the revised pages or sections of Amendment No. 1 to Form SB-2 (the “Amended Registration Statement”), filed on December 7, 2007, have been referenced. Form 813-2 Cover Page 1. Please list your agent for service on the cover page as required by Form SB-2. Response: The Company has listed its agent for service of process on the cover page as required by Form SB-2. Prospectus Cover Page 2. We note that you are registering a significant number of your outstanding shares for resale. Please advise what percentage the shares being registered on behalf of Vanguard Capital, LLC and Blue Ridge Services, LP represent of your outstanding shares not held by affiliates. It appears that the actual percentage will be considerably above 50%. If so and taking in to consideration the short time both have held the shares and their intent to resell the shares “as soon as practicable following effectiveness” (page 6), it appears that this resale registration statement is an indirect primary offering where the company is attempting to distribute a significant number of shares in to the market through Vanguard Capital, LLC and Blue Ridge Services, LP. If you agree, please revise the registration statement to fix the offering price of the securities for the duration of the offering and identify the selling stockholders as underwriters.
